Case 2:17-cv-00220-MLH-KS Document 179-14 Filed 11/12/19 Page 1 of 26 Page ID
                                  #:6980




                           EXHIBIT 12
            Case 2:17-cv-00220-MLH-KS Document 179-14 Filed 11/12/19 Page 2 of 26 Page ID
                                              #:6981


           1       COOLEY LLP
                   HEIDI L. KEEFE (178960)
           2       (hkeefe@cooley.com)
                   MARK R. WEINSTEIN (193043)
           3       (mweinstein@cooley.com)
                   REUBEN H. CHEN (228725)
           4       (rchen@cooley.com)
                   LAM K. NGUYEN (265285)
           5       (lnguyen@cooley.com)
                   LAUREN J. KRICKL (305379)
           6       (lkrickl@cooley.com)
                   3175 Hanover Street
           7       Palo Alto, CA 94304-1130
                   Telephone: (650) 843-5000
           8       Facsimile: (650) 849-7400
           9       Attorneys for Defendant
                   SNAP INC.
         10
         11                                UNITED STATES DISTRICT COURT
         12                              CENTRAL DISTRICT OF CALIFORNIA
         13
         14        VAPORSTREAM, INC.,                           Case No. 2:17-CV-220-RO-KS
         15                        Plaintiff,                   SNAP INC.’S INVALIDITY
                                                                CONTENTIONS
         16              v.
         17        SNAP INC. d/b/a SNAPCHAT, INC.,
         18                        Defendant.
         19
         20              Defendant Snap Inc. (“Snap”) hereby discloses its Invalidity Contentions and
         21        associated document production. Snap contends that each of the claims asserted by
         22        Plaintiff Vaporstream, Inc. (“Vaporstream”) is invalid under at least one or more of 35
         23        U.S.C. §§ 101, 102, 103, and 112. The case is still in its infancy, discovery has just
         24        begun, the parties have not yet had their Rule 26 conference nor agreed on a discovery
         25        plan under the Court’s standing orders, thus Snap anticipates that these disclosures
         26        may be supplemented and/or modified as discovery continues. The Court has also not
         27        set any deadlines for clam construction, fact, or expert discovery. Snap anticipates
         28        that its disclosures may need to be supplemented pending any new fact discovery,
  COOLEY LLP
ATTORNEYS AT LAW                                                            SNAP INC.’S INVALIDITY CONTENTIONS
   PALO ALTO
                                                           1.                                2:17-CV-220-RS-KS
            Case 2:17-cv-00220-MLH-KS Document 179-14 Filed 11/12/19 Page 3 of 26 Page ID
                                              #:6982


           1       claim construction positions taken by Vaporstream, the Court’s claim construction
           2       order, and any other additional information that may come to light in the course of this
           3       case.
           4               I.    GENERAL STATEMENTS AND OBJECTIONS
           5               A.    Asserted Claims
           6               Vaporstream served Snap with Infringement Contentions alleging infringement
           7       of U.S. Patent Nos. 8,886, 739 (“the ’739 patent”), 8,935,351 (“the ’351 patent”),
           8       9,306,885 (“the ’885 patent”), 9,306,886 (“the ’886 patent”), 9,313,155 (“the ’155
           9       patent”), 9,313,156 (“the ’156 patent”), 9,313,157 (“the ’157 patent”), 9,338,111 (“the
         10        ’111 patent”), and 9,413,711 (“the ’711 patent”) (together “the Asserted Patents”).
         11        Specifically, Vaporstream has alleged that Snap infringes the following 89 claims:
         12                •     Claims 1, 4-8 of the ’739 patent;
         13                •     Claims 1, 3-7, 9, 11, 12 of the ’351 patent;
         14                •     Claims 1, 5-10 of the ’885 patent;
         15                •     Claims 1-6, 8-13 of the ’886 patent;
         16                •     Claims 1-6, 9-13 of the ’155 patent;
         17                •     Claims 1-3, 6-11 of the ’156 patent;
         18                •     Claims 1-7, 10 of the ’157 patent;
         19                •     Claims 1, 2, 4-6, 8-12 of the ’111 patent; and
         20                •     Claims 1-17 of the ’711 patent (together “the Asserted Claims”).
         21                Snap is not required to provide invalidity contentions against claims that are not
         22        asserted against it and will not do so.           To the extent that the Court permits
         23        Vaporstream to assert additional claims against Snap in the future, Snap reserves all
         24        rights to disclose new or supplemental invalidity contentions regarding such claims.
         25        Furthermore, because discovery is still ongoing, Snap reserves the right to revise,
         26        amend and/or supplement the information provided herein, including identifying,
         27        charting, and relying on additional references, should further investigation and
         28        discovery yield additional information or references.
  COOLEY LLP
ATTORNEYS AT LAW                                                           SNAP INC.’S INVALIDITY CONTENTIONS
   PALO ALTO
                                                             2.                             2:17-CV-220-RS-KS
            Case 2:17-cv-00220-MLH-KS Document 179-14 Filed 11/12/19 Page 4 of 26 Page ID
                                              #:6983


           1             Vaporstream’s Infringement Contentions are deficient in multiple respects and
           2       do not provide Snap with sufficient information to understand the specific accused
           3       features and components and the alleged factual and evidentiary bases for
           4       Vaporstream’s allegations. Among other things, the Infringement Contentions lack
           5       the specificity to put Snap on adequate notice as to Vaporstream’s infringement
           6       theories. Vaporstream fails to properly identify accused instrumentalities, and does
           7       not adequately explain Vaporstream’s infringement theory for numerous claim
           8       elements. Vaporstream has thus substantially prejudiced Snap’s ability to understand,
           9       for purposes of preparing these Invalidity Contentions, what Vaporstream alleges to
         10        be the scope of the Asserted Claims. If Vaporstream modifies any assertion or
         11        contention in Vaporstream’s Infringement Contentions, or presents any new assertion
         12        or contention relevant to these Invalidity Contentions, to the extent allowed by the
         13        Court, Snap reserves the right to supplement or otherwise amend these Invalidity
         14        Contentions.
         15              B.       Claim Construction
         16              The Court has not yet construed the Asserted Claims. Snap reserves all rights
         17        to modify, amend, and/or supplement its Invalidity Contentions following the Court’s
         18        claim construction ruling or upon alteration or clarification by Vaporstream of its
         19        asserted claim construction to the extent permitted by this Court. Snap also reserves
         20        the right to supplement or otherwise amend these Invalidity Contentions in response
         21        to any proposed claim constructions or alleged supporting evidence offered by
         22        Vaporstream, any report from any expert witness for Vaporstream regarding claim
         23        construction issues, any claim construction briefing filed by Vaporstream, and any
         24        position taken by Vaporstream concerning claim construction, infringement, or
         25        validity issues.
         26              To the extent that these Invalidity Contentions reflect constructions of claim
         27        terms that may be consistent with or implicit in Vaporstream’s Infringement
         28        Contentions, no inference is intended or should be drawn that Snap agrees with such
  COOLEY LLP
ATTORNEYS AT LAW                                                       SNAP INC.’S INVALIDITY CONTENTIONS
   PALO ALTO
                                                          3.                            2:17-CV-220-RS-KS
            Case 2:17-cv-00220-MLH-KS Document 179-14 Filed 11/12/19 Page 5 of 26 Page ID
                                              #:6984


           1       claim constructions. Snap takes no position on any matter of claim construction in
           2       these invalidity contentions. Any statement herein describing or tending to describe
           3       any claim element is provided solely for the purpose of understanding the relevant
           4       prior art. Snap expressly reserves the right to propose any claim construction it
           5       considers appropriate and/or to contest any claim construction is considers
           6       inappropriate.     Nothing contained in these Invalidity Contentions or any
           7       accompanying appendices or claim charts should be understood or deemed to be an
           8       express or implied admission or contention with respect to the proper constructions of
           9       any terms in the Asserted Claims. The information provided shall not be deemed an
         10        admission regarding the scope of any claims or the proper construction of those claims
         11        or any terms contained therein. Snap expressly reserves the right to take positions
         12        with respect to claim construction issues that are inconsistent with, or even
         13        contradictory to, claim construction positions expressed or implied in these Invalidity
         14        Contentions. Moreover, nothing herein admits in any way that any of Snap’s accused
         15        products or services, or any of Snap’s other products or services, infringes any of the
         16        Asserted Claims.
         17              C.     Ongoing Discovery and Disclosures
         18              Discovery in this case is ongoing and Snap’s investigation, including Snap’s
         19        search for prior art, is ongoing. Snap bases these Invalidity Contentions on its current
         20        knowledge and understanding of the Asserted Patents, Vaporstream’s Infringement
         21        Contentions, the prior art, and other facts and information available as of the date of
         22        these contentions.    Snap has not yet completed its investigation, collection of
         23        information, discovery, or analysis relating to this action, and additional discovery
         24        may require Snap to supplement or modify these contentions. For example:
         25              •      Vaporstream has not produced all of the information relevant to Snap’s
         26                     claims and defenses.
         27              •      Snap also has not yet deposed the named inventors of the Asserted
         28                     Patents and/or other persons having potentially relevant information, but
  COOLEY LLP
ATTORNEYS AT LAW                                                         SNAP INC.’S INVALIDITY CONTENTIONS
   PALO ALTO
                                                            4.                            2:17-CV-220-RS-KS
            Case 2:17-cv-00220-MLH-KS Document 179-14 Filed 11/12/19 Page 6 of 26 Page ID
                                              #:6985


           1                      will engage in this and other such discovery consistent with this Court’s
           2                      orders.
           3                Snap therefore reserves the right to further supplement or alter the positions
           4       taken and information disclosed in these Invalidity Contentions including, without
           5       limitation, the prior art and grounds of invalidity set forth herein, to take into account
           6       information or defenses that may come to light as a result of these continuing efforts.
           7       Snap further reserves the right to introduce and use such supplemental materials at
           8       trial.
           9                Moreover, Vaporstream has not produced any documents regarding conception
         10        and reduction to practice. Thus, the Asserted Patents are not entitled to any date of
         11        invention earlier than its effective filing date. Snap objects to Vaporstream alleging or
         12        providing evidence of any earlier date of invention. To the extent Vaporstream asserts
         13        an earlier date of invention for the Asserted Patents, Snap further reserves the right to
         14        seek preclusion of said evidence and/or seek to supplement, modify, and/or amend its
         15        Invalidity Contentions and identification and production of prior art.
         16                 Further, as described above, Snap intends to diligently seek discovery from
         17        third parties to demonstrate earlier invention by other parties under at least 35 U.S.C.
         18        § 102(g).      Snap further intends to take discovery on the issues of improper
         19        inventorship and/or derivation under 35 U.S.C. § 102(f), public use and/or the on-sale
         20        bar under 35 U.S.C. § 102(b), and/or applicants’ failure to comply with 35 U.S.C. §
         21        112. Snap therefore reserves all rights to further supplement or amend these invalidity
         22        contentions if and when further information becomes available.
         23                 D.    Incorporation by Reference
         24                 Snap incorporates by reference its Motion to Dismiss on the basis that the
         25        Asserted Patents are invalid for failure to claim patentable subject matter under 35
         26        U.S.C. § 101 (ECF No. 23) and related papers.
         27                 E.    Prior Art Identification and Citation
         28                 In the accompanying charts, Snap identifies specific portions of prior art
  COOLEY LLP
ATTORNEYS AT LAW                                                           SNAP INC.’S INVALIDITY CONTENTIONS
   PALO ALTO
                                                              5.                            2:17-CV-220-RS-KS
            Case 2:17-cv-00220-MLH-KS Document 179-14 Filed 11/12/19 Page 7 of 26 Page ID
                                              #:6986


           1       references that disclose the elements of the Asserted Claims. Although Snap has
           2       identified at least one citation per element for each reference, each and every
           3       disclosure of the same element in said reference is not necessarily identified. In an
           4       effort to focus the issues, Snap identifies only limited portions of the cited references.
           5       It should be recognized that a person of ordinary skill in the art would generally read a
           6       prior art reference as a whole and in the context of other publications, literature, and
           7       general knowledge in the field. To understand and interpret any specific statement or
           8       disclosure in a prior art reference, a person of ordinary skill in the art would rely upon
           9       other information including other publications and general scientific or engineering
         10        knowledge. Snap therefore reserves the right to rely upon other unidentified portions
         11        of the prior art references and on other publications and expert testimony to provide
         12        context and to aid understanding and interpretation of the identified portions. Snap
         13        also reserves the right to rely upon other portions of the prior art references, other
         14        publications, and the testimony of experts to establish that the alleged inventions
         15        would have been obvious to a person of ordinary skill in the art, including on the basis
         16        of modifying or combining certain cited references. Snap also reserves the right to
         17        rely upon any admissions relating to prior art in the Asserted Patents or their
         18        prosecution history.
         19              Where Snap identifies a particular figure in a prior art reference, the
         20        identification should be understood to encompass the caption and description of the
         21        figure as well as any text relating to the figure in addition to the figure itself.
         22        Similarly, where an identified portion of text refers to a figure or other material, the
         23        identification should be understood to include the referenced figure or other material
         24        as well.
         25              II.    INVALIDITY CONTENTIONS
         26              A.     Identification of Prior Art
         27              Snap identifies the following prior art references now known to it that anticipate
         28        the Asserted Claims of the Asserted Patents, either expressly, implicitly in the larger
  COOLEY LLP
ATTORNEYS AT LAW                                                          SNAP INC.’S INVALIDITY CONTENTIONS
   PALO ALTO
                                                            6.                             2:17-CV-220-RS-KS
            Case 2:17-cv-00220-MLH-KS Document 179-14 Filed 11/12/19 Page 8 of 26 Page ID
                                              #:6987


           1       context of the passage, or inherently as understood by a person having ordinary skill
           2       in the art. Each of these prior art patents, publications, and systems anticipates the
           3       Asserted Claims of the Asserted Patents. In some instances, Snap treated certain prior
           4       art as anticipatory where certain elements are expressly, implicitly, or inherently
           5       present based on Vaporstream’s apparent claim construction in its Infringement
           6       Contentions.
           7             B.       Prior Art Against The Asserted Patents
           8             The following patents and publications are prior art under at least 35 U.S.C. §§
           9       102(a), (b), (e) and/or (g) and 103 over the Asserted Patents.
         10        “Facilitating Mobile Communication with Multimodal Access to Email
         11        Messages on a Cell Phone,” CHI 2004 “Lai”
                   “One-Handed Use as a Design Driver: Enabling Efficient Multi-channel
         12
                   Delivery of Mobile Applications,” Mobile and Ubiquitous Information Access,
         13        Sep. 8, 2003 “Nikkanen”
                   Alcatel One Touch Com User Manual “Alcatel”
         14
                   Ericsson i888 User Manual “Ericsson i888”
         15        Ericsson R320s User Guide “Ericsson R320s”
         16        Nextel i1000plus User’s Guide “Nextel”
                   Nokia 9000i User Manual “Nokia”
         17        U.S. Patent No. 5,812,670 “Micali”
         18        U.S. Patent No. 5,958,005 “Thorne”
                   U.S. Patent No. 6,014,689 “Budge”
         19        U.S. Patent No. 6,018,774 “Mayle”
         20        U.S. Patent No. 6,161,129 “Rochkind”
                   U.S. Patent No. 6,223,213 “Cleron”
         21        U.S. Patent No. 6,252,588 “Dawson”
         22        U.S. Patent No. 6,324,569 “Ogilvie”
                   U.S. Patent No. 6,332,164 “Jain”
         23
                   U.S. Patent No. 6,360,252 “Rudy”
         24        U.S. Patent No. 6,369,908 “Frey”
         25        U.S. Patent No. 6,564,248 “Budge 2”
                   U.S. Patent No. 6,601,088 “Kelley”
         26        U.S. Patent No. 6,836,846 “Kavensky”
         27        U.S. Patent No. 6,965,926 “Shapiro”
                   U.S. Patent No. 6,999,565 “Delaney”
         28
  COOLEY LLP
ATTORNEYS AT LAW                                                         SNAP INC.’S INVALIDITY CONTENTIONS
   PALO ALTO
                                                            7.                            2:17-CV-220-RS-KS
            Case 2:17-cv-00220-MLH-KS Document 179-14 Filed 11/12/19 Page 9 of 26 Page ID
                                              #:6988


           1       U.S. Patent No. 7,113,767 “Vaananen”
           2       U.S. Patent No. 7,120,455 “Chen”
                   U.S. Patent No. 7,130,885 “Chandra”
           3       U.S. Patent No. 7,149,503 “Aarnio”
           4       U.S. Patent No. 7,149,893 “Leonard”
                   U.S. Patent No. 7,191,252 “Redlich ’252”
           5
                   U.S. Patent No. 7,305,713 “Crance”
           6       U.S. Patent No. 7,334,267 “Engstrom”
                   U.S. Patent No. 7,356,564 “Hartselle”
           7
                   U.S. Patent No. 7,516,183 “Shiigi”
           8       U.S. Patent No. 7,631,336 “Diaz Perez”
           9       U.S. Patent No. 7,669,051 “Redlich ’051”
                   U.S. Patent No. 7,802,161 “Sohn”
         10        U.S. Patent No. 7,865,394 “Calloway”
         11        U.S. Patent No. 8,145,715 “Henry”
                   U.S. Patent No. 8,504,080 “Jo”
         12        US 2001/0011262A1 “Hoyt”
         13        US 2001/0032246A1 “Fardella”
                   US 2002/0112005A1 “Namias”
         14
                   US 2002/0180788A1 “Wu”
         15        US 2002/0184322A1 “Simpson”
                   US 2003/0023695A1 “Kobata”
         16
                   US 2003/0038835 “DeFelice”
         17        US 2003/0122922A1 “Saffer”
         18        US 2003/0126215 “Udell”
                   US 2004/0019644 “Fellenstein”
         19        US 2004/0218047A1 “Goodman”
         20        US 2005/0086527A1 “Jackson”
                   US 2005/0120230 “Waterson”
         21        US 2006/002315A1 “Theurer”
         22        WO 2003/005636 “Barriga”
                   WO 2004/085814A1 “Doulton”
         23
                         Exhibits A-I include charts specifically identifying where each element of each
         24
                   asserted claim is found in the prior art.      In addition, for certain limitations, the
         25
                   discussion below includes an identification of where certain prior art references
         26
                   disclose that limitation and the rationale for combining that reference with those found
         27
                   in Exhibits A-I as identified in those exhibits.
         28
  COOLEY LLP
ATTORNEYS AT LAW                                                         SNAP INC.’S INVALIDITY CONTENTIONS
   PALO ALTO
                                                             8.                           2:17-CV-220-RS-KS
           Case 2:17-cv-00220-MLH-KS Document 179-14 Filed 11/12/19 Page 10 of 26 Page ID
                                              #:6989


           1             To the extent any limitation of any of the Asserted Claims of the Asserted
           2       Patents is construed to have a similar meaning, or to encompass similar feature(s)
           3       and/or function(s), with any other claim limitation of any of the other Asserted
           4       Claims, as apparently contended by Vaporstream in its Infringement Contentions, or
           5       later by the Court, and to the extent at least one claim chart in Exhibits A-I hereto
           6       identifies any prior art reference, or a portion thereof, as disclosing or teaching such
           7       similarly construed claim limitation, such identified prior art reference, or the portion
           8       thereof, and Snap’s contentions with respect to such claim limitation and such prior art
           9       reference as found in such claim chart, are incorporated by reference, and are part of,
         10        Snap’s invalidity contention with respect to each Asserted Claim that includes such
         11        similarly construed claim limitation.
         12              To the extent that they are prior art, Snap reserves the right to rely upon foreign
         13        counterparts of the U.S. Patents identified in Snap’s Invalidity Contentions; U.S.
         14        counterparts of foreign patents and foreign patent applications identified in Snap’s
         15        Invalidity Contentions; and U.S. and foreign patents and patent applications
         16        corresponding to articles and publications identified in Snap’s Invalidity Contentions.
         17        Snap also reserves the right to rely upon parent or ancestor patents or patent
         18        applications from which any of the patents or patent applications listed in Exhibit A
         19        claim priority as continuation, divisional, or continuation-in-part applications.
         20              The claim charts of Exhibits A-I provide example sections within the prior art
         21        references that teach or suggest each and every element of the Asserted Claims. Each
         22        reference or combination of references suggested by each chart indicates whether the
         23        prior art renders the claim obvious or anticipated. To the extent that an element of an
         24        Asserted Claim is not found in a chart, the claim is rendered obvious by combination
         25        with one or more other prior art references identified in Exhibits A-I.
         26              No showing of a specific motivation to combine prior art is required to combine
         27        the references disclosed herein, as each combination of art would have no unexpected
         28        results, and at most would simply represent a known alternative to one of ordinary
  COOLEY LLP
ATTORNEYS AT LAW                                                          SNAP INC.’S INVALIDITY CONTENTIONS
   PALO ALTO
                                                             9.                            2:17-CV-220-RS-KS
           Case 2:17-cv-00220-MLH-KS Document 179-14 Filed 11/12/19 Page 11 of 26 Page ID
                                              #:6990


           1       skill in the art. See KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416-17, 127 S. Ct.
           2       1727, 1739-40 (2007) (“KSR”) (rejecting the Federal Circuit’s “rigid” application of
           3       the teaching, suggestion, or motivation to combine test, instead espousing an
           4       “expansive and flexible” approach). Indeed, the Supreme Court held that a person of
           5       ordinary skill in the art is “a person of ordinary creativity, not an automaton” and “in
           6       many cases a person of ordinary skill in the art will be able to fit the teachings of
           7       multiple patents together like pieces of a puzzle.” Id. at 1742.
           8              In view of the Supreme Court’s KSR decision, the PTO issued a set of
           9       Examination Guidelines. See Examination Guidelines for Determining Obviousness
         10        Under 35 U.S.C. § 103 in View of the Supreme Court Decision in KSR International
         11        Co. v. Teleflex Inc., 72 Fed. Reg. 57,526 (Oct. 10, 2007).              Those Guidelines
         12        summarized the KSR decision, and identified various rationales for finding a claim
         13        obvious, including those based on other precedents. Those rationales include:
         14               (A) Combining prior art elements according to known methods to yield
         15        predictable results;
         16               (B) Simple substitution of one known element for another to obtain predictable
         17        results;
         18               (C) Use of known technique to improve similar devices (methods, or products)
         19        in the same way;
         20               (D) Applying a known technique to a known device (method, or product) ready
         21        for improvement to yield predictable results;
         22               (E) “Obvious to try” – choosing from a finite number of identified, predictable
         23        solutions, with a reasonable expectation of success;
         24               (F) Known work in one field of endeavor may prompt variations of it for use in
         25        either the same field or a different one based on design incentives or other market
         26        forces if the variations would have been predictable to one of ordinary skill in the art;
         27               (G) Some teaching, suggestion, or motivation in the prior art that would have
         28        led one of ordinary skill to modify the prior art reference or to combine prior art
  COOLEY LLP
ATTORNEYS AT LAW                                                          SNAP INC.’S INVALIDITY CONTENTIONS
   PALO ALTO
                                                            10.                            2:17-CV-220-RS-KS
           Case 2:17-cv-00220-MLH-KS Document 179-14 Filed 11/12/19 Page 12 of 26 Page ID
                                              #:6991


           1       reference teachings to arrive at the claimed invention.
           2       Id. at 57,529. Snap contends that one or more of these rationales apply in considering
           3       the obviousness of the claims of the Asserted Claims.
           4             A person of ordinary skill at the time of the invention had reason to combine or
           5       modify one or more of the references listed and charted in Exhibits A-I in light of the
           6       knowledge of a person of ordinary skill in the art at the time of the invention and
           7       information in the prior art cited herein. In particular, and without limitation, a person
           8       of ordinary skill at the time of the invention would have been motivated to combine or
           9       modify one or more of the references charted and listed in Exhibits A-I because these
         10        references are directed to a common field of endeavor and to solving a common
         11        problem, namely electronic messaging systems.             Thus, these references would
         12        logically have been combined pursuant to 35 U.S.C. § 103, and there was abundant
         13        motivation to combine such references at the time of the purported invention of the
         14        Asserted Patents.     Additional rationales with citations can be found in the
         15        accompanying charts in Exhibits A-I and below.
         16        For example, Redlich ’051 states:
         17                     Concerns regarding the privacy of certain data (for example,
         18                     an individual's social security number, credit history,
                                medical history, business trade secrets and financial data) is
         19                     an important issue in society. In another words, individuals
         20                     and businesses have a greater concern regarding maintaining
                                the secrecy of certain information in view of the increasing
         21                     ease of distribution of documents through computer
         22                     networks and the Internet.
         23
                   Redlich ’051at 1:37-44. Redlich ’252 further states:
         24
                                It is common knowledge that the highest security is
         25                     delivered through total separation. Whereas this concept has
         26                     only been implemented physically or by isolating computer
                                environments, the invention achieves this concept of total
         27                     separation within open and networked computer
         28                     environments. The invention can implement a total physical
  COOLEY LLP
ATTORNEYS AT LAW                                                          SNAP INC.’S INVALIDITY CONTENTIONS
   PALO ALTO
                                                            11.                            2:17-CV-220-RS-KS
           Case 2:17-cv-00220-MLH-KS Document 179-14 Filed 11/12/19 Page 13 of 26 Page ID
                                              #:6992


           1                    and logical separation of important and critical data from its
           2                    context and can preclude access to that information without
                                a needed granular access permission.
           3
                   Redlich ’252 at 10:31-40.
           4
                   Kavensky also identified this problem with electronic mail:
           5
           6                    Senders of E-mail messages often want the message to be
                                retrieved and accessed by the intended recipient and not
           7                    made available to anybody else to access. For example, a
           8                    sender of an e-mail message including content of an intimate
                                or personal nature would like to prevent a receiving user
           9                    from showing his/her note to other people. Standard
         10                     pre-vention methods that include encryption only helps to
                                pre-vent unauthorized access to data while it is being
         11                     commu-nicated over the communication medium, e.g.,
         12                     phone lines. These security methods however, cannot
                                prevent improper use of messages at a receiving end after
         13                     they are decrypted.
         14
                                It would thus be highly desirable to provide a system and
         15                     method that enables a sender to control access to e-mail
         16                     data after sending the e-mail message to the intended
                                recipient.
         17
         18        Kavensky at 1:13-26 (emphasis added).
         19
                   Ogilvie further teaches:
         20
                                The present invention relates to methods, articles, signals,
         21
                                and systems for self-removing email messages. Self-removal
         22                     of email (or other transmitted digital information
                                presentations) can provide at least two advantages. First,
         23
                                self-removing email can be used to enhance the security of
         24                     a system by reducing the number of message copies and
                                the life span of those copies. Second, self-removing email
         25
                                can be used to reduce the inconvenience of unsolicited email
         26                     by making it possible for officials, advertisers, and other
                                broad-cast email originators to present messages that do not
         27
                                have to be manually removed by the target audience. A
         28                     given method, article, signal, or system may use self-
  COOLEY LLP
ATTORNEYS AT LAW                                                         SNAP INC.’S INVALIDITY CONTENTIONS
   PALO ALTO
                                                           12.                            2:17-CV-220-RS-KS
           Case 2:17-cv-00220-MLH-KS Document 179-14 Filed 11/12/19 Page 14 of 26 Page ID
                                              #:6993


           1                   removing email to enhance message security, to reduce
           2                   recipient annoyance, or both.

           3       Ogilvie at 2:32-46 (emphasis added).
           4
                         Thus the problems of enhancing security of electronic messaging and various
           5
                   solutions were well-known prior to the alleged inventions of the Asserted Patents.
           6
           7                   1.     Send Side References
                         For limitations that incorporate by reference Send Side References to the extent
           8
                   that an element of an Asserted Claim is not found in a chart, the claim is rendered
           9
                   obvious by combination with one or more other prior art references identified in
         10
                   Exhibits A-I.    For example, as charted in the accompanying exhibits, DeFelice,
         11
                   Fellenstein, Redlich ’252 / ’051, Diaz Perez, Fardella, Namias, Simpson, Saffer, and
         12
                   Calloway each disclose these limitations either alone or in combination. Where any
         13
                   charts incorporate by reference the Send Side References, a person of ordinary skill in
         14
                   the art at the time of the alleged invention would have been motivated to combine the
         15
                   teachings of the Send Side References with the charted reference for the reasons stated
         16
                   above. In addition, because messaging systems inherently include both senders and
         17
                   recipients, a person of ordinary skill in the art would have been motivated to combine
         18
                   references that disclose only a receive side with any of the Send Side References to
         19
                   create a complete electronic messaging system such as that disclosed in the Asserted
         20
                   Patents.
         21
                               2.     Receive Side References
         22
         23              For limitations that incorporate by reference Receive Side References to the
         24        extent that an element of an Asserted Claim is not found in a chart, the claim is
         25        rendered obvious by combination with one or more other prior art references
         26        identified in Exhibits A-I. For example, as charted in the accompanying exhibits,
         27        Barriga, Jain, Redlich ’252 / ’051, Diaz Perez, Saffer, Nikkanen, and Calloway each
         28        disclose these limitations alone or in combination. Where any charts incorporate by
  COOLEY LLP
ATTORNEYS AT LAW                                                        SNAP INC.’S INVALIDITY CONTENTIONS
   PALO ALTO
                                                           13.                           2:17-CV-220-RS-KS
           Case 2:17-cv-00220-MLH-KS Document 179-14 Filed 11/12/19 Page 15 of 26 Page ID
                                              #:6994


           1       reference the Receive Side References, a person of ordinary skill in the art at the time
           2       of the alleged invention would have been motivated to combine the teachings of the
           3       Receive Side References with the charted reference for the reasons stated above. In
           4       addition, because messaging systems inherently include both senders and recipients, a
           5       person of ordinary skill in the art would have been motivated to combine references
           6       that disclose only a send side with any of the Receive Side References to create a
           7       complete electronic messaging system such as that disclosed in the Asserted Patents.
           8                    3.     Separate Display References
           9             For limitations that incorporate by reference Separate Display References to the
         10        extent that an element of an Asserted Claim is not found in a chart, the claim is
         11        rendered obvious by combination with one or more other prior art references
         12        identified in Exhibits A-I. For example, as charted in the accompanying exhibits, Jo,
         13        Redlich ’252 / ’051, Namias, Rudy, Delaney, and Aarnio each disclose these
         14        limitations alone or in combination. Further references that teach these limitations
         15        include Alcatel (See, e.g., at 45, 49-50), Ericsson i888 See, e.g., at 23-24), Ericsson
         16        R320s (See, e.g., at 53), Fellenstein (See, e.g., [0023]), Nextel (See, e.g., at 52), Nokia
         17        (See, e.g., at 6-2), Lai (See, e.g., at 1260), Delaney (See, e.g., Figs. 2B, 2D), Chandra
         18        (See, e.g., Figs. 8A, 8B), Aarnio (See, e.g., Figs. 3, 4), and Doulton (See, e.g., Figs. 6,
         19        7). Where any charts incorporate by reference the Separate Display References, a
         20        person of ordinary skill in the art at the time of the alleged invention would have been
         21        motivated to combine the teachings of the Separate Display References with the
         22        charted reference for the reasons stated above.
         23                     4.     Deletion References
         24              For limitations that incorporate by reference Deletion References to the extent
         25        that an element of an Asserted Claim is not found in a chart, the claim is rendered
         26        obvious by combination with one or more other prior art references identified in
         27        Exhibits A-I. For example, as charted in the accompanying exhibits, Mayle, Saffer,
         28
  COOLEY LLP
ATTORNEYS AT LAW                                                          SNAP INC.’S INVALIDITY CONTENTIONS
   PALO ALTO
                                                            14.                            2:17-CV-220-RS-KS
           Case 2:17-cv-00220-MLH-KS Document 179-14 Filed 11/12/19 Page 16 of 26 Page ID
                                              #:6995


           1       Henry, and Jain disclose these limitations alone or in combination. Further references
           2       that teach these limitations include Ogilvie (See, e.g. at 2:32-46, 5:59-7:22), Kavensky
           3       (See, e.g. at 3:16-30), Engstrom (See, e.g. at 1:31-35, 3:29-54, 4:19-23, 4:36-55, Fig.
           4       3b), Hartselle (See, e.g. at 3:14-29, 10:66-11:15, 11:38-46, 12:9-28, Fig. 10), Udell
           5       (See, e.g., Abstract, Figs. 2-13), Thorne (See, e.g. at 7:16-42, 8:59-67, 9:21-43, 11:5-
           6       12), Kelley (See, e.g., Abstract, Figs. 4-6, 2:40-51, 2:62-3:6), Shapiro (See, e.g. at
           7       20:42-66), and Leonard (See, e.g. at 14:39-44). Where any charts incorporate by
           8       reference the Deletion References, a person of ordinary skill in the art at the time of
           9       the alleged invention would have been motivated to combine the teachings of the
         10        Deletion References with the charted reference for the reasons stated above.
         11                     5.    Correlation References
         12              For limitations that incorporate by reference Correlation References to the
         13        extent that an element of an Asserted Claim is not found in a chart, the claim is
         14        rendered obvious by combination with one or more other prior art references
         15        identified in Exhibits A-I. For example, as charted in the accompanying exhibits,
         16        Calloway, Saffer, Mayle, and Delaney each disclose these limitations alone or in
         17        combination. Further references that teach these limitations include Sohn (See, e.g.,
         18        Fig. 4, 1:8-15, 1:62-2:3, 3:18-4:39, 5:20-27, 5:49-56), Micali (See, e.g. at 2:1-4, 3:59-
         19        4:51), Jackson (See, e.g., Abstract, [0023], [0024], [0025], [0081]), and Rochkind
         20        (See, e.g. at 2:1-16, 4:11-65, Figs. 2, 3, 4). Where any charts incorporate by reference
         21        the Correlation References, a person of ordinary skill in the art at the time of the
         22        alleged invention would have been motivated to combine the teachings of the
         23        Correlation References with the charted reference for the reasons stated above.
         24                     6.    Separate Transmission References
         25              For limitations that incorporate by reference Separate Transmission References
         26        to the extent that an element of an Asserted Claim is not found in a chart, the claim is
         27        rendered obvious by combination with one or more other prior art references
         28        identified in Exhibits A-I. For example, as charted in the accompanying exhibits,
  COOLEY LLP
ATTORNEYS AT LAW                                                         SNAP INC.’S INVALIDITY CONTENTIONS
   PALO ALTO
                                                           15.                            2:17-CV-220-RS-KS
           Case 2:17-cv-00220-MLH-KS Document 179-14 Filed 11/12/19 Page 17 of 26 Page ID
                                              #:6996


           1       Henry, Barriga and Jain each disclose these limitations alone or in combination.
           2       Where any charts incorporate by reference the Separate Transmission References, a
           3       person of ordinary skill in the art at the time of the alleged invention would have been
           4       motivated to combine the teachings of the Separate Transmission References with the
           5       charted reference for the reasons stated above.
           6                    7.    Capture Prevention References
           7             For limitations that incorporate by reference Capture Prevention References to
           8       the extent that an element of an Asserted Claim is not found in a chart, the claim is
           9       rendered obvious by combination with one or more other prior art references
         10        identified in Exhibits A-I. For example, as charted in the accompanying exhibits,
         11        Redlich ’252 / ’051 discloses these limitations alone or in combination. Further
         12        references that teach these limitations include Theurer (See, e.g., Abstract, [0021]),
         13        Kavensky (See, e.g. at 2:45-3:8, 5:32-45), and Shapiro (See, e.g., at 20:58-21:3).
         14        Where any charts incorporate by reference the Capture Prevention References, a
         15        person of ordinary skill in the art at the time of the alleged invention would have been
         16        motivated to combine the teachings of the Capture Prevention References with the
         17        charted reference for the reasons stated above.
         18                     8.    Server References
         19              For limitations that incorporate by reference Server References to the extent
         20        that an element of an Asserted Claim is not found in a chart, the claim is rendered
         21        obvious by combination with one or more other prior art references identified in
         22        Exhibits A-I. For example, as charted in the accompanying exhibits, Fardella, Mayle,
         23        Delaney, Henry, Shiigi, Simpson, Saffer, and Rudy each disclose these limitations
         24        alone or in combination. Further references that teach these limitations include Udell
         25        (See, e.g., Fig. 1, [0039-41]), Thorne (See, e.g. at 4:37-61, 6:1-8), and Kelley (See,
         26        e.g., Abstract at 1:12-52, 2:40-51, 2:62-3:6, 8:5, 16). Where any charts incorporate by
         27        reference the Server References, a person of ordinary skill in the art at the time of the
         28        alleged invention would have been motivated to combine the teachings of the Server
  COOLEY LLP
ATTORNEYS AT LAW                                                         SNAP INC.’S INVALIDITY CONTENTIONS
   PALO ALTO
                                                           16.                            2:17-CV-220-RS-KS
           Case 2:17-cv-00220-MLH-KS Document 179-14 Filed 11/12/19 Page 18 of 26 Page ID
                                              #:6997


           1       References with the charted reference for the reasons stated above.
           2                    9.    Mobile Device References
           3             For limitations that incorporate by reference Mobile Device References to the
           4       extent that an element of an Asserted Claim is not found in a chart, the claim is
           5       rendered obvious by combination with one or more other prior art references
           6       identified in Exhibits A-I. For example, as charted in the accompanying exhibits,
           7       Shiigi, Aarnio, and Nikkanen each disclose these limitations alone or in combination.
           8       Further references that teach these limitations include Alcatel, Ericsson i888, Ericsson
           9       R320s, Fellenstein, Nextel, Nokia, Lai, Rudy, and Doulton, all of which are expressly
         10        directed toward messaging systems on mobile devices and thus as a whole support a
         11        motivation to combine any of the other messaging systems with mobile devices.
         12        Where any charts incorporate by reference the Mobile Device References, a person of
         13        ordinary skill in the art at the time of the alleged invention would have been motivated
         14        to combine the teachings of the Mobile Device References with the charted reference
         15        for the reasons stated above.
         16                     10.   Header References
         17              For limitations that incorporate by reference Header References to the extent
         18        that an element of an Asserted Claim is not found in a chart, the claim is rendered
         19        obvious by combination with one or more other prior art references identified in
         20        Exhibits A-I. For example, as charted in the accompanying exhibits, Delaney and
         21        Chandra disclose these limitations alone or in combination.           Where any charts
         22        incorporate by reference the Header References, a person of ordinary skill in the art at
         23        the time of the alleged invention would have been motivated to combine the teachings
         24        of the Header References with the charted reference for the reasons stated above.
         25                     11.   Display-Based Keyboard References
         26              For limitations that incorporate by reference Display-Based Keyboard

         27        References to the extent that an element of an Asserted Claim is not found in a chart,

         28        the claim is rendered obvious by combination with one or more other prior art
  COOLEY LLP
ATTORNEYS AT LAW                                                         SNAP INC.’S INVALIDITY CONTENTIONS
   PALO ALTO
                                                           17.                            2:17-CV-220-RS-KS
           Case 2:17-cv-00220-MLH-KS Document 179-14 Filed 11/12/19 Page 19 of 26 Page ID
                                              #:6998


           1       references identified in Exhibits A-I. For example, as charted in the accompanying
           2       exhibits, Namias, DeFelice, and Dawson each disclose these limitations alone or in
           3       combination. Further references that teach these limitations include Hoyt (See, e.g.,
           4       Fig. 4E, [0607]).    Where any charts incorporate by reference the Display-Based
           5       Keyboard References, a person of ordinary skill in the art at the time of the alleged
           6       invention would have been motivated to combine the teachings of the Display-Based
           7       Keyboard References with the charted reference for the reasons stated above.
           8                    12.    Message List References
           9             For limitations that incorporate by reference Message List References to the
         10        extent that an element of an Asserted Claim is not found in a chart, the claim is
         11        rendered obvious by combination with one or more other prior art references
         12        identified in Exhibits A-I. For example, as charted in the accompanying exhibits,
         13        Nikkanen, Calloway, and Rudy each disclose these limitations alone or in
         14        combination. Further references that teach these limitations include Alcatel (See, e.g.,
         15        at 45, 49-50), Ericsson i888 See, e.g. at 23-24), Ericsson R320s (See, e.g., at 53),
         16        Fellenstein (See, e.g., [0023]), Nextel (See, e.g., at 52), Nokia (See, e.g., at 6-2), and
         17        Lai (See, e.g. at 1260). Where any charts incorporate by reference the Message List
         18        References, a person of ordinary skill in the art at the time of the alleged invention
         19        would have been motivated to combine the teachings of the Message List References
         20        with the charted reference for the reasons stated above.
         21              C.     Invalidity under 35 U.S.C. § 112
         22              Snap contends that certain Asserted Claims are invalid under 35 U.S.C. § 112
         23        because: (1) the claims are indefinite; (2) the claims are not enabled; and/or (3) the
         24        claims lack adequate written description. Snap’s contentions that the following claims
         25        are invalid under 35 U.S.C. § 112 are made in the alternative, and do not constitute,
         26        and should not be interpreted as, admissions regarding the construction or scope of the
         27        Asserted Claims, or that any of the Asserted Claims are not anticipated or rendered
         28        obvious by any prior art.
  COOLEY LLP
ATTORNEYS AT LAW                                                          SNAP INC.’S INVALIDITY CONTENTIONS
   PALO ALTO
                                                            18.                            2:17-CV-220-RS-KS
           Case 2:17-cv-00220-MLH-KS Document 179-14 Filed 11/12/19 Page 20 of 26 Page ID
                                              #:6999


           1                    1.      Indefiniteness
           2             The second paragraph of 35 U.S.C. § 112 requires that a patent claim
           3       “particularly point[] out and distinctly claim[] the subject matter which the applicant
           4       regards as his invention.” A patent is invalid for indefiniteness under § 112 if, when
           5       viewed in light of the specification and prosecution history, it fails to “inform those
           6       skilled in the art about the scope of the invention with reasonable certainty.” Nautilus,
           7       Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2129 (2014).
           8             Snap contends that the following claim terms fail to satisfy 35 U.S.C. § 112,
           9       second paragraph and are thus indefinite:
         10              •      “reduced traceability displays”
         11              •      “reduced traceability electronic messaging application program”
         12              •      “first display”
         13              •      “second display”
         14              •      “third display”
         15              •      “fourth display”
         16              •      “deleting the message content … after said providing a second display”
         17              •      “deleting the message content . . . at a predetermined amount of time
         18                     after being displayed such that after the second display is terminated
         19                     from view, the message content . . . is no longer available to the recipient
         20                     user”
         21              •      “the sending user mobile device”
         22              •      “deleting the electronic message after the fourth display is provided”
         23              •      “the first message content including a media component not being
         24                     accessible by the sending user for display via the sending user device
         25                     after said transmitting the media component to the server computer”
         26              •      “header information”
         27              •      “the selection directed to a portion of a message list”
         28
  COOLEY LLP
ATTORNEYS AT LAW                                                          SNAP INC.’S INVALIDITY CONTENTIONS
   PALO ALTO
                                                            19.                            2:17-CV-220-RS-KS
           Case 2:17-cv-00220-MLH-KS Document 179-14 Filed 11/12/19 Page 21 of 26 Page ID
                                              #:7000


           1         •    “preventing a single screen capture of both the identifier of a recipient
           2              and the media component”
           3         •    “preventing a single screen capture of both the identifier of a sending
           4              user and the media component”
           5         •    “wherein the identifier of a recipient and the message content transmitted
           6              received at the server each optionally include a correlation to allow the
           7              server to receive the identifier of a recipient and the message content
           8              separately and to relate the identifier of a recipient to the message content
           9              if the identifier of the recipient is received separately from the message
         10               content at the server”
         11          •    “wherein the identifier of a recipient and the message content transmitted
         12               from the server each optionally include a correlation to allow the
         13               identifier of a recipient and the message content to be related to each
         14               other by the second reduced traceability electronic messaging application
         15               program if the identifier of a recipient and the message content are
         16               transmitted from the server separately”
         17          •    “correlation to allow the identifier of a recipient and the message content
         18               including a media component to be related to each other at a later time by
         19               the server computer”
         20          •    “first processor”
         21          •    “second processor”
         22          •    “display generator acts with the display element to generate the second
         23               display such that the simultaneous capture of the media component and
         24               the header information via screenshot logging is prevented at the
         25               recipient user device”
         26          •    “preventing screenshot logging at the recipient user device from
         27               capturing the media component and the first header information
         28               simultaneously”
  COOLEY LLP
ATTORNEYS AT LAW                                                    SNAP INC.’S INVALIDITY CONTENTIONS
   PALO ALTO
                                                      20.                            2:17-CV-220-RS-KS
           Case 2:17-cv-00220-MLH-KS Document 179-14 Filed 11/12/19 Page 22 of 26 Page ID
                                              #:7001


           1                    2.     Enablement
           2             The first paragraph of 35 U.S.C. § 112 requires a patent to describe “the manner
           3       and process of making and using [the claimed invention], in such full, clear, concise,
           4       and exact terms as to enable any person skilled in the art to which it pertains, or with
           5       which it is most nearly connected, to make and use the same.” A patent must disclose
           6       enough to permit a person of skill in the art, after reading the specification, to practice
           7       the claimed invention without undue experimentation. Sitrick v. Dreamworks, LLC,
           8       516 F.3d 993, 999 (Fed. Cir. 2008). Moreover, “[t]he full scope of the claimed
           9       invention must be enabled.” Id.; see also id. at 1000 (“Because the asserted claims are
         10        broad enough to cover both movies and video games, the patents must enable both
         11        embodiments.”).
         12              Snap contends that the following claim terms fail to satisfy 35 U.S.C. § 112,
         13        second paragraph’s enablement requirement and are thus indefinite:
         14              •      “display element”
         15              •      “display generator”
         16              •      “first processor”
         17              •      “second processor”
         18              •      “display generator acts with the display element to generate the second
         19                     display such that the simultaneous capture of the media component and
         20                     the header information via screenshot logging is prevented at the
         21                     recipient user device”
         22              •      “preventing screenshot logging at the recipient user device from
         23                     capturing the media component and the first header information
         24                     simultaneously”
         25              •      “preventing a single screen capture of both the identifier of a recipient
         26                     and the media component”
         27
         28
  COOLEY LLP
ATTORNEYS AT LAW                                                          SNAP INC.’S INVALIDITY CONTENTIONS
   PALO ALTO
                                                            21.                            2:17-CV-220-RS-KS
           Case 2:17-cv-00220-MLH-KS Document 179-14 Filed 11/12/19 Page 23 of 26 Page ID
                                              #:7002


           1             •      “preventing a single screen capture of both the identifier of a sending
           2                    user and the media component”
           3             •      “wherein the identifier of a recipient and the message content transmitted
           4                    received at the server each optionally include a correlation to allow the
           5                    server to receive the identifier of a recipient and the message content
           6                    separately and to relate the identifier of a recipient to the message content
           7                    if the identifier of the recipient is received separately from the message
           8                    content at the server”
           9             •      “wherein the identifier of a recipient and the message content transmitted
         10                     from the server each optionally include a correlation to allow the
         11                     identifier of a recipient and the message content to be related to each
         12                     other by the second reduced traceability electronic messaging application
         13                     program if the identifier of a recipient and the message content are
         14                     transmitted from the server separately”
         15              A person of ordinary skill in the art would not, at the time of the alleged
         16        invention, have been able to practice those aspects of the Asserted Claims without
         17        undue experimentation. As a result, these claims are not enabled.
         18                     3.    Written Description
         19              In general, the specification of the Asserted Patents does not provide an
         20        adequate written description to support the scope of the asserted claim sought by
         21        Vaporstream in furtherance of its infringement theories. The first paragraph of 35
         22        U.S.C. § 112 requires a patent specification to contain “a written description of the
         23        invention.” The written description “must do more than merely disclose that which
         24        would render the claimed invention obvious.” ICU Med., Inc. v. Alaris Med. Sys.,
         25        Inc., 558 F.3d 1368, 1377 (Fed. Cir. 2009). The written description must “clearly
         26        allow persons of ordinary skill in the art to recognize that the inventor invented what
         27        is claimed” by the time of the application filing date. Ariad Pharm., Inc. v. Eli Lilly &
         28        Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). Thus, a written description is
  COOLEY LLP
ATTORNEYS AT LAW                                                          SNAP INC.’S INVALIDITY CONTENTIONS
   PALO ALTO
                                                            22.                            2:17-CV-220-RS-KS
           Case 2:17-cv-00220-MLH-KS Document 179-14 Filed 11/12/19 Page 24 of 26 Page ID
                                              #:7003


           1       inadequate where the claim in question exceeds the scope of what the patent discloses
           2       by (for example) omitting an attribute of the described invention from the limitations,
           3       thereby over-extending the reach of the claim. ICU, 558 F.3d at 1377-78.
           4             Snap contends that the following claim terms fail to satisfy 35 U.S.C. § 112,
           5       second paragraph’s enablement requirement and are thus indefinite:
           6             •     “display element”
           7             •     “display generator”
           8             •     “first processor”
           9             •     “second processor”
         10              •     “display generator acts with the display element to generate the second
         11                    display such that the simultaneous capture of the media component and
         12                    the header information via screenshot logging is prevented at the
         13                    recipient user device”
         14              •     “preventing screenshot logging at the recipient user device from
         15                    capturing the media component and the first header information
         16                    simultaneously”
         17              •     “preventing a single screen capture of both the identifier of a recipient
         18                    and the media component”
         19              •     “preventing a single screen capture of both the identifier of a sending
         20                    user and the media component”
         21              •     “wherein the identifier of a recipient and the message content transmitted
         22                    received at the server each optionally include a correlation to allow the
         23                    server to receive the identifier of a recipient and the message content
         24                    separately and to relate the identifier of a recipient to the message content
         25                    if the identifier of the recipient is received separately from the message
         26                    content at the server”
         27              •     “wherein the identifier of a recipient and the message content transmitted
         28                    from the server each optionally include a correlation to allow the
  COOLEY LLP
ATTORNEYS AT LAW                                                         SNAP INC.’S INVALIDITY CONTENTIONS
   PALO ALTO
                                                           23.                            2:17-CV-220-RS-KS
           Case 2:17-cv-00220-MLH-KS Document 179-14 Filed 11/12/19 Page 25 of 26 Page ID
                                              #:7004


           1                   identifier of a recipient and the message content to be related to each
           2                   other by the second reduced traceability electronic messaging application
           3                   program if the identifier of a recipient and the message content are
           4                   transmitted from the server separately”
           5             A person of ordinary skill in the art would not, at the time of the alleged
           6       invention, have understood what this element described based on the specification.
           7
           8
           9       Dated: June 12, 2017                     COOLEY LLP
         10
         11                                                 /s/ Reuben H. Chen
         12                                                 Reuben H. Chen

         13                                                 Attorneys for Defendant
         14                                                 Snap Inc.

         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
  COOLEY LLP
ATTORNEYS AT LAW                                                         SNAP INC.’S INVALIDITY CONTENTIONS
   PALO ALTO
                                                          24.                             2:17-CV-220-RS-KS
           Case 2:17-cv-00220-MLH-KS Document 179-14 Filed 11/12/19 Page 26 of 26 Page ID
                                              #:7005


           1                                  CERTIFICATE OF SERVICE
           2             I certify that all counsel of record are being served via electronic mail with a
           3       copy of this document on June 12, 2017.
           4
           5                                                            /s/ Shemica Westbrook
                                                                         Shemica Westbrook
           6
           7
           8
           9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
  COOLEY LLP
ATTORNEYS AT LAW                                                          SNAP INC.’S INVALIDITY CONTENTIONS
   PALO ALTO
                                                            25.                            2:17-CV-220-RS-KS
